[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff's complaint is in two counts. The plaintiff claims that the first count alleges tortious interference with contractual relations by the defendant. The second count, which the plaintiff has not briefed, seems to allege fraudulent CT Page 11364 misrepresentation and willful concealment of a material fact.
As the plaintiff pointed out in its post-trial "conclusions of law" the tort of interference with contractual relations requires that the plaintiff prove four elements. The third element requires that the evidence show that the defendant was guilty of fraud, misrepresentation, intimidation or molestation, or that the defendant acted maliciously. Sportsmen's BoatingCorporation v. Hensley, 192 Conn. 747, 554 (1984). The plaintiff has failed to prove this essential element.
As to the second count, in response to the court's question at the beginning of the trial, the plaintiff stated that the second count differs from the first count only in that the defendant's conduct is characterized as that which he "reasonably should have known". As stated above, the tort of interference with contractual relations requires that the conduct be intentional. That the defendant should have known that his conduct would cause the plaintiff harm does not satisfy this requirement.
To the extent that the second count alleges fraudulent misrepresentation and willful concealment, the plaintiff has failed in its burden of proof. There was no evidence of either condition.
Judgment may enter for the defendant.
MOTTOLESE, J.